DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 10, 14, 18, 19, and 20 are objected to because of the following informalities: it seems the enzyme referred to as “creatine amidohydrolase” in the claims is more commonly known as creatine amidinohydrolase, as shown in the various references cited herein.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-11, 13, 19-20, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. US 2020/0069226, hereinafter Hahn, in view of U.S. Patent Pub. No. US 2012/0181189, cited in the IDS filed 01/23/2020 and hereinafter Merchant, and in view of U.S. Patent Pub. No. US 2012/0132525, cited in the IDS filed 05/15/2020 and hereinafter Liu.
Regarding claims 1, Hahn teaches an analyte sensor (electrochemical sensor 10) comprising: 
a sensor tail (Fig. 1A-1B; sensor can be inserted into tissue, paragraph 3) comprising at least a first working electrode (work electrodes 18, paragraph 26; each work electrode can comprise one or more conductive materials in electrical communication with interconnect layer 22, paragraph 35); 
a creatinine-responsive active area (reagent substrate 28) disposed upon a surface of the first working electrode (reagent substrate 28 is disposed over conductive materials 32A and/or interconnect layer 22, paragraph 39; Figs. 1A-1B), the creatinine-responsive active area comprising a first polymer (reagent substrates can include respective immobilization substrates which can comprise polymers, paragraph 36), and an enzyme system comprising: creatinine amidohydrolase, creatine amidohydrolase, and sarcosine oxidase (paragraph 39); 
a first membrane that is permeable to creatinine and overcoats the creatinine-responsive active area (a respective work electrode can include a respective limiting membrane permeable to a respective analyte, paragraph 42; since Hahn teaches creatinine as an exemplary analyte, one of ordinary skill in the art would understand that a work electrode for sensing creatinine could include a respective limiting membrane permeable for creatinine; Fig. 1B shows limiting membrane 36B disposed over a reagent substrate 28B; see also paragraph 45); and 
an oxygen scavenger located upon the sensor tail in proximity to the creatinine-responsive active area (another work electrode can comprise various kinds of oxygen scavenging enzymes for sensing a respective analyte, paragraph 37-38).  
Although Hahn does not explicitly teach an oxygen scavenger, Hahn teaches various oxidoreductase enzymes that can be included in any one of the work electrodes (paragraph 37), and an oxygen scavenging enzyme in one of the work electrodes in proximity with the creatinine sensing work electrode would result in the claimed structure. 
Thus, Hahn teaches all limitations of claim 1 except for an electron transfer agent in the creatinine-responsive active area. Merchant teaches analogous art related to sensing creatinine in a fluid sample, although in in-vitro applications (Abstract; paragraphs 6, 8). Merchant teaches that using a synthetic mediator co-immobilized on the electrode instead of oxygen allows for more efficient sensing, increased signal to noise ratio, and enhanced selectivity (paragraphs 20, 55, 58). Liu teaches analogous art regarding an in-vivo amperometric glucose sensor (paragraph 160) with a mediator co-immobilized on the electrode with a redox enzyme (Figs. 2, 4; paragraphs 13, 110, 158-159, 178).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hahn to incorporate a mediator to transfer electrons between sarcosine oxidase and the work electrode, as suggested by Merchant. One would be motivated to do so because Merchant teaches that it is preferable to use a synthetic mediator in place of oxygen in order to improve the signal, reduce noise, and enhance selectivity (paragraph 20, 55). Hahn teaches a creatinine sensing scheme that relies on oxygen to form hydrogen peroxide (paragraph 39), so this improvement could be used to improve Hahn’s sensor in the same way. Although Merchant teaches an in vitro application, the result of such a modification would be predictable since it is already known to immobilize a redox enzyme with a mediator on a subcutaneous sensor, as shown by Liu.
Regarding claim 2, Hahn teaches the oxygen scavenger is separated from the creatinine-responsive active area by the first membrane (adjacent work electrodes can be separated by respective limiting membranes disposed over respective reagent substrates containing enzymes; see for example, work electrodes 18A and 18B are separated by limiting membrane 36B; see also paragraph 45).
Regarding claims 3 and 4, Hahn teaches the oxygen scavenger comprises an oxidase enzyme (enzymes that can be provided on adjacent electrodes include glucose oxidase or other oxidase enzymes, paragraph 37).  
Regarding claim 5, Hahn teaches the glucose oxidase is covalently bonded to a second polymer (glucose oxidase can be immobilized in a respective reagent substrate 28 which comprises polymers, paragraph 36).  
Regarding claim 10, Hahn teaches the creatinine amidohydrolase, the creatine amidohydrolase, and the sarcosine oxidase are each covalently bonded to the first polymer (paragraph 36).  
Regarding claim 11, Hahn teaches a second working electrode (any other work electrode 18); a glucose-responsive active area disposed upon a surface of the second working electrode (respective reagent substrate 28 for sensing glucose, paragraph 38), the glucose-responsive active area comprising a third polymer (paragraph 36), and glucose oxidase that is covalently bonded to the third polymer (paragraph 36); and a second membrane that is permeable to glucose and overcoats the glucose-responsive active area (respective limiting membrane permeable to glucose, paragraph 42).  
Hahn teaches all limitations of claim 11 except for the glucose-responsive area comprising a second electron transfer agent. As recited in the rejection of claim 1, Liu teaches analogous art regarding an in-vivo amperometric glucose sensor (paragraph 160) with a mediator co-immobilized on the electrode with a redox enzyme (Figs. 2, 4; paragraphs 13, 110, 158-159, 178).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hahn in view of Merchant and Liu to incorporate a mediator to transfer electrons between glucose oxidase and the work electrode, as taught by Liu. One would be motivated to do so because Liu teaches that it is preferable to use a transition metal mediator in place of oxygen in order to improve stability of the sensor and reduce sensitivity to in vivo oxygen variations (paragraphs 65, 110, 164-167). Hahn teaches a glucose sensing scheme that relies on oxygen to form hydrogen peroxide (paragraph 38), so this improvement could be used to improve Hahn’s sensor in the same way to yield predictable results.
Regarding claim 13, Hahn does not explicitly teach the first membrane and the second membrane are compositionally the same, but Hahn does teach that limiting membranes can be permeable to multiple molecules, and Hahn discloses the same materials for any of the limiting membranes (paragraph 42). Hahn teaches that an exemplary glucose sensing membrane will block large molecules, for example, red blood cells, acetaminophen, and ascorbic acid.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the same membrane over the creatinine responsive area and the glucose responsive area. Since both creatinine and glucose are small molecules (113 and 180 Daltons, respectively), it would be obvious to try to use the same limiting membrane over both the creatinine responsive area and the glucose responsive area in order to block interference of large molecules.
Regarding claims 19 and 20, Hahn teaches a method comprising: 
exposing an analyte sensor to a fluid comprising at least creatinine (paragraph 29);  45Atty. Docket No.: 075403-001111Client Ref. No.: 13547USO1 
wherein the analyte sensor (electrochemical sensor 10) comprises a sensor tail (Figs. 1A-1B) comprising at least a first working electrode (work electrode 18), a creatinine-responsive active area (reagent substrate 28) disposed upon a surface of the first working electrode (reagent substrate 28 is disposed over conductive materials 32A, 34A, and/or interconnect layer 22, paragraph 39; Figs. 1A-1B), a first membrane that is permeable to creatinine and overcoats the creatinine-responsive active area (a respective work electrode can include a respective limiting membrane permeable to a respective analyte, paragraph 42; Fig. 1B shows limiting membrane 36B disposed over a reagent substrate 28B; see also paragraph 45), and oxygen scavenger located upon the sensor tail in proximity to the creatinine-responsive active area (another work electrode can comprise various kinds of oxygen scavenging enzymes for sensing a respective analyte, paragraph 37-38); 
wherein the creatinine-responsive active area comprises a first polymer (reagent substrates can include respective immobilization substrates which can comprise polymers, paragraph 36), and an enzyme system comprising multiple enzymes that are capable of acting in concert to facilitate detection of creatinine, the enzyme system comprising: creatinine amidohydrolase, creatine amidohydrolase, and sarcosine oxidase, each covalently bonded to the first polymer (paragraph 39); 
applying a potential to the first working electrode; obtaining a first signal at or above an oxidation-reduction potential of the creatinine-responsive active area, the first signal being proportional to a concentration of creatinine in the fluid; and correlating the first signal to the concentration of creatinine in the fluid (“liberated hydrogen peroxide may be oxidized at e.g., second major surface 26 or first conductive material 32A to produce an electric current that is proportional to the creatinine concentration in the sample fluid,” paragraph 39).
Although Hahn does not explicitly teach an oxygen scavenger, Hahn teaches various oxidoreductase enzymes that can be included in any one of the work electrodes (paragraph 37), and an oxygen scavenging enzyme in one of the work electrodes in proximity with the creatinine sensing work electrode would result in the claimed structure. 
Thus, Hahn teaches all limitations of claim 19 except for an electron transfer agent in the creatinine-responsive active area. Merchant teaches analogous art related to sensing creatinine in a fluid sample, although in in-vitro applications (Abstract; paragraphs 6, 8). Merchant teaches that using a synthetic mediator co-immobilized on the electrode instead of oxygen allows for more efficient sensing, increased signal to noise ratio, and enhanced selectivity (paragraphs 20, 55, 58). Liu teaches analogous art regarding an in-vivo amperometric glucose sensor (paragraph 160) with a mediator co-immobilized on the electrode with a redox enzyme (Figs. 2, 4; paragraphs 13, 110, 158-159, 178).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hahn to incorporate a mediator to transfer electrons between sarcosine oxidase and the work electrode, as suggested by Merchant. One would be motivated to do so because Merchant teaches that it is preferable to use a synthetic mediator in place of oxygen in order to improve the signal, reduce noise, and enhance selectivity (paragraph 20, 55; see also Liu paragraphs 65, 110, 164-167). Hahn teaches a creatinine sensing scheme that relies on oxygen to form hydrogen peroxide (paragraph 39), so this improvement could be used to improve Hahn’s sensor in the same way. Although Merchant teaches an in vitro application, the result of such a modification would be predictable since it is already known to immobilize a redox enzyme with a mediator on a subcutaneous sensor, as shown by Liu.
Regarding claim 23, Hahn teaches the sensor tail further comprises a second working electrode (any other work electrode 18) having a glucose-responsive active area disposed upon a surface of the second working electrode (respective reagent substrate 28 for sensing glucose, paragraph 38), the glucose-responsive active area46Atty. Docket No.: 075403-001111Client Ref. No.: 13547USO1 comprising a third polymer and glucose oxidase that is covalently bonded to the third polymer (paragraph 36), the method further comprising: applying a potential to the second working electrode (paragraph 47-48); obtaining a second signal at or above an oxidation-reduction potential of the glucose-responsive active area (paragraph 38), the second signal being proportional to a concentration of glucose in the fluid; and correlating the second signal to the concentration of glucose in the fluid (paragraph 38).  
Hahn teaches all limitations of claim 23 except for the glucose-responsive area comprising a second electron transfer agent. As recited in the rejection of claim 19, Liu teaches analogous art regarding an in-vivo amperometric glucose sensor (paragraph 160) with a mediator co-immobilized on the electrode with a redox enzyme (Figs. 2, 4; paragraphs 13, 110, 158-159, 178).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hahn in view of Merchant and Liu to incorporate a mediator to transfer electrons between glucose oxidase and the work electrode, as taught by Liu. One would be motivated to do so because Liu teaches that it is preferable to use a transition metal mediator in place of oxygen in order to improve stability of the sensor and reduce sensitivity to in vivo oxygen variations (paragraphs 65, 110, 164-167). Hahn teaches a glucose sensing scheme that relies on oxygen to form hydrogen peroxide (paragraph 38), so this improvement could be used to improve Hahn’s sensor in the same way to yield predictable results.
Regarding claim 24, Hahn teaches the first signal and the second signal are obtained at different times (a work electrodes can be selectively powered with one or more switches before measurement with a second work electrode, paragraph 63).  
Regarding claim 25, Hahn teaches the first signal and the second signal are obtained simultaneously via a first channel and a second channel (each work electrode is powered separately, Fig. 5, paragraph 63; various processing circuitry, multiplexer, and AFE arrangements allow for interrogation of multiple work electrodes at the same time, paragraphs 79-84).

Claims 6, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Merchant and Liu, as applied to claims 1 and 20 above, and further in view of U.S. Patent Pub. No. US 2014/00262777, hereinafter Zhao.
Hahn in view of Merchant and Liu teaches an electrochemical sensor for sensing creatinine with a redox polymer immobilized on the sensor with the redox enzymes and an adjacent sensing area that can comprise an oxygen scavenging enzyme. Hahn, Merchant, and Liu do not explicitly teach or suggest providing an oxygen scavenger upon the first membrane of the creatinine responsive area.
	Zhao teaches an analogous electrochemical creatinine biosensor with a first matrix containing the enzymes for creatinine detection (biolayer 110), a diffusion biolayer disposed on the creatinine detection biolayer (biolayer 120), and a second matrix (biolayer 130a and/or 130b) comprising enzymes for preventing endogenous creatine from reaching the first matrix and interfering with the creatinine reaction (paragraphs 7, 9, 54, 56-57, 59).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hahn in view of Merchant and Liu by including a membrane to remove endogenous creatine from interfering with the creatinine reaction in the creatinine responsive area. This could be done by including a membrane containing creatine amidinohydrolase, sarcosine oxidase, and catalase over the first membrane covering the creatinine responsive area, similar to the arrangement of biolayers 110, 120, and 130a taught in Zhao Fig. 4. One would be motivated to do so in order to improve Hahn in view of Merchant and Liu in the same way to eliminate the interference of creatine in the creatinine sensor. Hahn already teaches including polymer and hydrogel membranes on the electrode (Hahn paragraphs 36, 44), and including another hydrogel membrane over the sensor would yield predictable results.
	By including a membrane comprising sarcosine oxidase over the creatinine responsive area, an oxygen scavenger (sarcosine oxidase) is then disposed upon the first membrane over the creatinine responsive area.

Claims 8-9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Merchant, Liu, and Zhao, as applied to claims 7 and 21 above, and further in view of U.S. Patent Pub. No. US 2014/0262776, hereinafter Martin, and in view of “Construction of effective disposable biosensors for point of care testing of nitrite” (2015), hereinafter Monteiro.
Hahn in view of Merchant, Liu, and Zhao teaches an electrochemical sensor for sensing creatinine with a redox polymer immobilized on the sensor with the redox enzymes and an overlying hydrogel layer comprising creatine amidinohydrolase, sarcosine oxidase, and catalase to remove creatine interference in the sensor. Hahn, Merchant, Liu, and Zhao do not explicitly teach or suggest providing glucose oxidase upon the first membrane of the creatinine responsive area. 
Zhao teaches a method to remove an endogenous interfering substance, specifically creatine, from a creatinine detecting sensor. Zhao teaches the layers can comprise other proteins in order to obtain the enzymatic activity desired in each biolayer (paragraph 47). While Merchant indicates using a synthetic mediator can improve various aspects of the sensor (Merchant paragraphs 20, 55), Martin teaches analogous art regarding oxygen interference in sarcosine oxidase-based biosensors and indicates that sarcosine oxidase is highly sensitive to any oxygen in the sample and there is a need for improved biosensor design with reduced oxygen interference (paragraphs 3, 7-9, 12-13). Monteiro teaches analogous art regarding reducing oxygen interference in a nitrite biosensor (pg. 247, col. 2, paragraph 1; pg. 248, section 2.4; pgs. 249-250, section 3.3). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hahn, Merchant, Liu, and Zhao to further include a glucose responsive area over the first membrane to remove dissolved oxygen and prevent it from interfering with the creatinine reaction. One would be motivated to do so because Martin identifies a need for reducing oxygen interference with sarcosine oxidase at electrode (paragraphs 12-13), and Hahn, Merchant, and Liu could be improved by reducing oxygen interference (Merchant paragraphs 20, 55 and Martin paragraphs 12-13) in the sarcosine oxidase-based biosensor. This improvement could be carried out by using a known technique (biolayer 130 with enzymes for reacting and removing an interferent, Zhao Fig. 4, paragraphs 47-48, 54, 56-57, 59) to covalently bond to enzymes known for removing oxygen in a sample (GOx/catalase/glucose mixture for oxygen scavenging, Monteiro). Furthermore, Hahn already teaches including polymer and hydrogel membranes on the electrode (Hahn paragraphs 36, 44), and including another hydrogel membrane over the sensor would yield predictable results.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Merchant and Liu, as applied to claim 11 above, and further in view of Zhao, Martin, and Monteiro
Hahn in view of Merchant and Liu teaches an electrochemical sensor for sensing creatinine with a redox polymer immobilized on the sensor with the redox enzymes and an adjacent sensing area that can comprise an oxygen scavenging enzyme. Hahn, Merchant, and Liu do not explicitly teach or suggest providing glucose oxidase bonded to a second polymer and disposed upon the first membrane of the creatinine responsive area.
Zhao teaches an analogous electrochemical creatinine biosensor with a first matrix containing the enzymes for creatinine detection (biolayer 110), a diffusion biolayer disposed on the creatinine detection biolayer (biolayer 120), and a second matrix (biolayer 130a and/or 130b) comprising enzymes covalently bonded to a polymer (paragraphs 47-48) for preventing endogenous creatine from reaching the first matrix and interfering with the creatinine reaction (paragraphs 7, 9, 54, 56-57, 59). Zhao teaches the layers can comprise other proteins in order to obtain the enzymatic activity desired in each biolayer (paragraph 47). While Merchant indicates using a synthetic mediator can improve various aspects of the sensor (Merchant paragraphs 20, 55), Martin teaches analogous art regarding oxygen interference in sarcosine oxidase-based biosensors and indicates that sarcosine oxidase is highly sensitive to any oxygen in the sample and there is a need for improved biosensor design with reduced oxygen interference (paragraphs 3, 7-9, 12-13). Monteiro teaches analogous art regarding reducing oxygen interference in a nitrite biosensor (pg. 247, col. 2, paragraph 1; pg. 248, section 2.4; pgs. 249-250, section 3.3). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hahn, Merchant, and Liu to include a membrane to remove dissolved oxygen in order to prevent it from interfering with the creatinine reaction. One would be motivated to do so because Martin identifies a need for reducing oxygen interference with sarcosine oxidase at electrode (paragraphs 12-13), and Hahn, Merchant, and Liu could be improved by reducing oxygen interference (Merchant paragraphs 20, 55 and Martin paragraphs 12-13) in the sarcosine oxidase-based biosensor. This improvement could be carried out by using a known technique (biolayer 130 with enzymes for reacting and removing an interferent, Zhao Fig. 4, paragraphs 47-48, 54, 56-57, 59) to covalently bond to enzymes known for removing oxygen in a sample (GOx/catalase/glucose mixture for oxygen scavenging, Monteiro). Furthermore, Hahn already teaches including polymer and hydrogel membranes on the electrode (Hahn paragraphs 36, 44), and including another hydrogel membrane over the sensor would yield predictable results.

Claim 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Merchant, Liu, Zhao, Martin, and Monteiro.
Regarding claim 14, Hahn teaches an analyte sensor (electrochemical sensor 10) comprising: 
a sensor tail (Fig. 1A-1B; sensor can be inserted into tissue, paragraph 3) comprising a first working electrode and a second working electrode (any two work electrodes 18, paragraph 26; each work electrode can comprise one or more conductive materials 32, 34 in electrical communication with interconnect layer 22, paragraph 35); 
a creatinine-responsive active area (respective reagent substrate 28) disposed upon a surface of the first working electrode, the creatinine-responsive active area comprising a first polymer (reagent substrates can include respective immobilization substrates which can comprise polymers, paragraph 36), and an enzyme system comprising multiple enzymes that are capable of acting in concert to facilitate detection of creatinine, the enzyme system comprising: creatinine amidohydrolase, creatine amidohydrolase, and sarcosine oxidase (paragraph 39); 
a first membrane that is permeable to creatinine and overcoats the creatinine-responsive active area (a respective limiting membrane, paragraph 42; since Hahn teaches creatinine as an exemplary analyte, one of ordinary skill in the art would understand that a work electrode for sensing creatinine could include a respective limiting membrane permeable for creatinine; Fig. 1B shows limiting membrane 36B disposed over a reagent substrate 28B; see also paragraph 45); 
a glucose-responsive active area disposed upon a surface of the second working electrode (respective reagent substrate 28 for sensing glucose, paragraph 38), the glucose-responsive active area comprising a glucose oxidase covalently bonded to a third polymer(paragraph 36); and 
a second membrane that is permeable to glucose and overcoats the glucose-responsive active area (respective limiting membrane, paragraph 42; Fig. 1B shows limiting membrane 36B disposed over a reagent substrate 28B; see also paragraph 45).  
Hahn teaches all limitations of claim 14 except for a first and second electron transfer agents and glucose oxidase covalently bonded to a second polymer and disposed upon the first membrane.
Regarding the electron transfer agents, Merchant teaches analogous art related to sensing creatinine in a fluid sample, although in in-vitro applications (Abstract; paragraphs 6, 8). Merchant teaches that using a synthetic mediator co-immobilized on the electrode instead of oxygen allows for more efficient sensing, increased signal to noise ratio, and enhanced selectivity (paragraphs 20, 55, 58). Liu teaches analogous art regarding an in-vivo amperometric glucose sensor (paragraph 160) with a mediator co-immobilized on the electrode with a glucose oxidase enzyme (Figs. 2, 4; paragraphs 13, 110, 158-159, 178).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hahn to incorporate a mediator to transfer electrons between the oxidase enzymes and the work electrode, as suggested by Merchant and Liu. One would be motivated to do so because Merchant and Liu teaches that it is preferable to use a synthetic mediator in place of oxygen in order to improve stability of the signal and enhance selectivity (Merchant paragraphs 20, 55; Liu paragraphs 65, 110, 164-167). Hahn teaches creatinine and glucose sensing schemes that rely on oxygen to form hydrogen peroxide (paragraphs 38-39), so this improvement could be used to improve Hahn’s sensor in the same way. The result of such a modification would be predictable since it is already known to immobilize a redox enzyme with a mediator on a subcutaneous sensor, as shown by Liu.
Hahn, Merchant, and Liu do not explicitly teach or suggest providing glucose oxidase bonded to a second polymer and disposed upon the first membrane of the creatinine responsive area.
Zhao teaches an analogous electrochemical creatinine biosensor with a first matrix containing the enzymes for creatinine detection (biolayer 110), a diffusion biolayer disposed on the creatinine detection biolayer (biolayer 120), and a second matrix (biolayer 130a and/or 130b) comprising enzymes covalently bonded to a polymer (paragraphs 47-48) for preventing endogenous creatine from reaching the first matrix and interfering with the creatinine reaction (paragraphs 7, 9, 54, 56-57, 59). Zhao teaches the layers can comprise other proteins in order to obtain the enzymatic activity desired in each biolayer (paragraph 47). While Merchant indicates using a synthetic mediator can improve various aspects of the sensor (Merchant paragraphs 20, 55), Martin teaches that sarcosine oxidase is highly sensitive to any oxygen in the sample and there is a need for improved biosensor design with reduced oxygen interference (paragraphs 3, 7-9, 12-13). Monteiro teaches analogous art regarding reducing oxygen interference in a nitrite biosensor (pg. 247, col. 2, paragraph 1; pg. 248, section 2.4; pgs. 249-250, section 3.3). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hahn, Merchant, and Liu to include a membrane to remove dissolved oxygen in order to prevent it from interfering with the creatinine reaction. One would be motivated to do so because Martin identifies a need for reducing oxygen interference with sarcosine oxidase at an electrode (paragraphs 12-13), and Hahn, Merchant, and Liu could be improved by reducing oxygen interference (Merchant paragraphs 20, 55 and Martin paragraphs 12-13) in the sarcosine oxidase-based biosensor. This improvement could be carried out by using a known technique (biolayer 130 with enzymes for reacting and removing an interferent, Zhao Fig. 4, paragraphs 47-48, 54, 56-57, 59) to covalently bond to an enzyme mixture known for removing oxygen in a sample (GOx/catalase/glucose mixture for oxygen scavenging, Monteiro pg. 247, col. 2, paragraph 1; pg. 248, section 2.4; pgs. 249-250, section 3.3). Furthermore, Hahn already teaches including polymer and hydrogel membranes on the electrode (Hahn paragraphs 36, 44), and including another hydrogel membrane over the sensor would yield predictable results. Thus, in combination, Hahn, Merchant, Liu, Zhao, Martin, and Monteiro teaches all limitations of claim 14.
Regarding claim 15, Zhao teaches that the biolayer encapsulating the interferent reducing enzyme is also permeable to creatinine (“a substrate that is free to diffuse through the multiple biolayers,” paragraph 62; Fig. 4 shows the substrate diffusing throughout the biolayers). Hahn teaches a respective work electrode can include one or more limiting membranes (paragraph 42).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include a creatinine permeable limiting membrane over the oxygen interferent removing layer. One would be motivated to do so because including a creatinine limiting membrane over the glucose oxidase would block larger interferents, as taught by Hahn paragraph 42, and allowing creatinine to diffuse through all biolayers to reach a creatinine detecting area was an arrangement known in the art, as shown by Zhao Fig. 4.
Regarding claims 16 and 17, Hahn, Merchant, Liu, Zhao, Martin, and Monteiro do not explicitly teach the first membrane, the second membrane and the third membrane are compositionally the same, but Hahn does teach that limiting membranes can be permeable to multiple molecules, and Hahn discloses the same materials for any of the limiting membranes (paragraph 42). Hahn teaches that an exemplary glucose sensing membrane will block large molecules, for example, red blood cells, acetaminophen, and ascorbic acid 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the same membranes over the creatinine responsive area, oxygen removing layer, and the glucose responsive area. Since both creatinine and glucose need to diffuse through the oxygen removing layer to the creatinine responsive area, and creatinine and glucose are small molecules (113 and 180 Daltons, respectively), it would be obvious to try to use the same limiting membrane over both the creatinine responsive area and the glucose responsive area in order to block interference of large molecules. Using the same materials for all the membranes would also simplify manufacturing.
Regarding claim 18, Hahn teaches the creatinine amidohydrolase, the creatine amidohydrolase, and the sarcosine oxidase are each covalently bonded to the first polymer (paragraph 39).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baldwa (U.S. Patent Pub. No. US 2022/0168727) teaches a reaction chamber comprising creatininase, creatinase, and glucose oxidase as an interference removing reagent (paragraphs 118, 171).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791